Citation Nr: 0002001	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  94-45 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to May 
1957.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  This case was previously before the Board in 
March 1997, at which time it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.

One of the issues before the Board in March 1997 was 
entitlement to a compensable evaluation for chronic otitis 
media.  In an increased rating claim, a veteran is generally 
presumed to be seeking the maximum benefit available.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  In this case, an August 
1999 rating decision granted the maximum evaluation, 10 
percent, available for chronic otitis media under Diagnostic 
Code 6200, and assigned an effective date of April 14, 1999.  
The veteran was notified of this decision, and did not file a 
notice of disagreement (NOD) with the effective date 
assigned.  The Board further notes that there has been no 
indication that the veteran's service-connected chronic 
otitis media presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of extraschedular evaluations under 38 C.F.R. § 
3.321(b)(1), or that the disorder results in either marked 
interference with employment or frequent hospitalization.  
Thus, the claim for an increased rating for chronic otitis 
media has been satisfied and no longer remains a matter in 
controversy.  Consequently, the issue of entitlement to a 
compensable evaluation for bilateral hearing loss is the only 
issue before the Board at this time.  Accordingly, the Board 
will limit its consideration to that issue.

Lastly, the Board notes that it appears the veteran may wish 
to raise the issue of entitlement to service connection for 
tinnitus.  As this claim has not been adjudicated by the RO, 
and as it is not inextricably intertwined with the issue 
certified on appeal at this time, it is referred back to the 
RO for appropriate initial consideration.  See Parker v. 
Brown, 7 Vet. App. 116 (1994).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has Level II hearing in both ears.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
6100 (Prior and subsequent to June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, a June 1960 rating decision granted service 
connection for bilateral otitis media with defective hearing, 
and assigned a noncompensable evaluation.  The RO granted a 
10 percent rating for the veteran's service-connected 
bilateral ear disability in October 1964.  A March 1970 
rating decision continued the 10 percent evaluation of the 
veteran's otitis media, and assigned a separate 
noncompensable rating for bilateral hearing loss.  This 
noncompensable evaluation of the veteran's service-connected 
bilateral hearing loss has remained in effect since that 
time.

The veteran sought an increased evaluation of his service-
connected bilateral hearing loss in October 1993, asserting 
that the disorder had increased in severity.  He submitted 
two private medical reports in support of his claim.  
According to a September 1993 report from Dr. P., an 
audiology evaluation revealed that auditory thresholds at 
frequencies 500, 1000, and 2000 Hertz averaged 37 decibels in 
the right ear, and 38 decibels in the left ear.  The 
veteran's speech discrimination scores "with ear muffs in 
quiet" were 96 percent in the right ear and 100 percent in 
the left ear.  The pertinent diagnosis was bilateral hearing 
loss, primarily conductive in nature.  A report for Dr. M., 
dated later that month, indicates that the veteran's hearing 
was 4/20 bilaterally.  Bilateral hearing loss was diagnosed.

A November 1993 VA audiology examination showed auditory 
thresholds at frequencies 1000, 2000, 3000, and 4000 Hertz 
were 30, 30, 40, and 50 decibels, respectively, in the right 
ear, and 30, 25, 35 and 40 decibels, respectively, in the 
left ear.  An average pure tone threshold was 37.5 decibels 
in the right ear, and 32.5 decibels in the left ear.  Speech 
recognition was 88 percent in the right ear, and 72 percent 
in the left ear.  The final assessment was mild to moderate 
conductive hearing loss.

Based on this evidence, a March 1994 rating decision 
continued the noncompensable evaluation of the veteran's 
service-connected bilateral hearing loss.  The veteran filed 
a notice of disagreement with this decision in May 1994, and 
submitted a substantive appeal (Form 9) in October 1994, 
perfecting his appeal. 

During the January 1997 Travel Board hearing, the veteran 
testified that service connection had been in effect for his 
bilateral hearing loss for "many years."  Transcript (T.) 
at 4.  In addition, he reported that he had been wearing 
hearing aids for approximately four years.  T. at 4-6.  The 
veteran explained that while he does not have trouble hearing 
in a quiet environment, he experiences difficulty hearing 
when there is background noise.  T. at 7-9. 

The Board remanded the case for additional development in 
March 1997.  In particular, the Board directed the RO to 
obtain all relevant treatment records, and to schedule a VA 
audiology examination to determine the current level of the 
veteran's service-connected bilateral hearing loss.

In support of his claim, the veteran submitted a March 1994 
private medical record and uninterpreted audiogram in August 
1997.

In compliance with the March 1997 remand, the RO obtained VA 
outpatient records showing treatment for various 
disabilities, including hearing loss, from December 1992 to 
May 1997.

A December 1997 VA audiological evaluation report notes 
auditory thresholds at frequencies 1000, 2000, 3000, and 4000 
Hertz were 25, 25, 35, and 55 decibels, respectively, in the 
right ear, and 30, 25, 45 and 50 decibels, respectively, in 
the left ear.  An average pure tone threshold was 35 decibels 
in the right ear, and 37.5 decibels in the left ear.  Speech 
recognition was 94 percent in the right ear, and 72 percent 
in the left ear.  The final assessment was mild to moderate 
mixed loss of hearing sensitivity from 3000 to 4000 Hertz in 
the right ear, and mild to moderate mixed loss of hearing 
sensitivity from 500 to 4000 Hertz in the left ear with an 
island of normal hearing at 2000 Hertz.

Consequently, the RO continued the noncompensable evaluation 
of the veteran's service-connected bilateral hearing loss in 
November 1998.

On VA audiological examination in April 1999, the veteran 
gave a 40-year history of decreased bilateral hearing acuity.  
Auditory thresholds at frequencies 1000, 2000, 3000, and 4000 
Hertz were 30, 35, 45, and 55 decibels, respectively, in the 
right ear, and 40, 30, 30 and 25 decibels, respectively, in 
the left ear.  An average pure tone threshold was 41.25 
decibels in the right ear, and 31.25 decibels in the left 
ear.  Speech recognition was 88 percent bilaterally.  The 
final assessment was mild to moderate sensorineural hearing 
loss from 500 through 4000 Hertz in the right ear, and mild 
sensorineural hearing loss from 500 through 4000 Hertz in the 
left ear.

Analysis

The Board finds initially that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is seeking an increased rating, an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases of the ear and other sense organs were revised 
effective June 10, 1999.  See 38 C.F.R. §§ 4.85-4.87a.  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  While the RO 
has not had an opportunity to review the veteran's claims 
under the amended regulations, and the veteran has not been 
advised of the changes, the Board may consider regulations 
not considered by the agency of original jurisdiction if the 
claimant will not be prejudiced by the Board's action in 
applying those regulations in the first instance.  See 
VAOPGCPREC 11-97; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Because of the particular circumstances presented in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. § 
4.85.  The frequencies used for the evaluation of hearing 
loss, the percentage of speech discrimination used for the 
evaluation of hearing loss, and the tables used to determine 
the level of hearing impairment and the disability evaluation 
of each level of hearing impairment have not been changed.

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  Based 
upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the 
puretone thresholds in any four of the five frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or 
greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 
4.86.  Because the comparison of the audiometric findings 
with the schedular criteria is purely a mechanical function 
over which there can be no dispute, and as the record does 
not disclose thresholds meeting either criterion, there is no 
reason to return this issue to the RO for readjudication as 
the only substantive change in the revised regulation can not 
affect the outcome. 

The veteran has already been afforded the hearing tests 
required by the new regulations, and these were used by the 
RO in the evaluation of his claim.  Therefore, the Board is 
able to evaluate this claim under the new regulations.  To 
remand the case for the RO to apply the amended regulations 
would result in a pointless delay in the adjudication of the 
veteran's claim that can not conceivably lead to a more 
favorable outcome.  Therefore, as there is no prejudice to 
the veteran in failing to remand this case for initial review 
of the amended regulations by the RO, the Board will proceed 
with appellate review under both versions of the regulations.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.

The record shows that entitlement to service connection for 
bilateral hearing loss was established in a June 1960 rating 
decision.  A noncompensable evaluation was assigned for this 
disability, which remains in effect.  As indicated above, the 
evidence of record includes an April 1999 VA audiometric 
evaluation.

The Board finds that entitlement to a compensable evaluation 
for bilateral hearing loss is not warranted under either the 
old or new regulations.  The Board has considered the 
veteran's argument that his hearing loss has increased in 
severity.  However, the evidence clearly weighs against the 
assignment of a compensable evaluation in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The evaluation of 
hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The April 1999 audiometric evaluation shows that the veteran 
has an average pure tone threshold of 41.25 decibels in the 
right ear, with speech discrimination of 88 percent.  He has 
an average pure tone threshold of 31.25 decibels in the left 
ear with 88 percent speech discrimination in the left ear.  
The only possible interpretation of this examination under 
both the old and new regulations is that the veteran's 
hearing loss is at level II in both ears, and that, 
therefore, a compensable rating is not warranted.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  The Board has also considered 
the provisions of 38 C.F.R. § 4.85(g) and, as noted above, 38 
C.F.R. § 4.86, but the results of the April 1999 VA 
examination clearly show that these provisions are no 
applicable in this case.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for bilateral hearing loss.  38 C.F.R. § 
3.102 (1999).

Based upon current findings and on the review of the entire 
evidence in the veteran's claims folder, it is the conclusion 
of the Board that the veteran's bilateral hearing loss does 
not approach the level required for the assignment of a 
compensable evaluation.  In view of the evidence of record, 
the provisions of 38 C.F.R. §§ 4.3 and 4.7 are not for 
application.  His claim in this regard, therefore, must be 
denied.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

